United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Q.S., Appellant
and
U.S. POSTAL SERVICE, MONMOUTH
PROCESSING & DISTRIBUTION CENTER,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-760
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 31, 2006 denying her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that she sustained carpal tunnel syndrome
causally related to her federal employment.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated May 3, 2005, the
Board found a conflict in the medical evidence regarding the diagnosis of carpal tunnel existed.1
1

Docket No. 05-342 (issued May 3, 2005). A subsequent appeal docketed as 06-343 was dismissed by order
dated February 2, 2006.

The case was remanded to the Office to resolve the conflict. The history of the case is contained
in the Board’s prior decision and is incorporated herein by reference.
On remand, the Office selected Dr. William Head, a Board-certified neurologist, to
provide a referee examination.2 In a report dated January 11, 2006, Dr. Head provided a detailed
history and results on examination. He noted an essentially normal neurological examination
with no objective evidence of any neurological condition or disability. Dr. Head opined in
pertinent part, “There is no current clinical evidence of carpal tunnel syndrome being present. In
view of her reportedly normal upper extremity EMG [electromyogram] tests, the weight of the
evidence indicates carpal tunnel syndrome has never been present.” The referee examiner stated
that appellant was able to perform her regular duties and had been able to perform her regular
duties since April 1997.
By decision dated February 3, 2006, the Office denied the claim for compensation. The
Office found the weight of the evidence was represented by Dr. Head.
Appellant requested a hearing before an Office hearing representative, which was held on
June 19, 2006. She submitted an undated report from her attending physician, Dr. Michael
Pecoraro, a surgeon, who indicated that he disagreed with Dr. Head and reiterated his opinion
that appellant had carpal tunnel syndrome.
By decision dated July 31, 2006, the Office hearing representative affirmed the
February 3, 2006 decision. The hearing representative found the weight of the evidence rested
with Dr. Head.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.4
It is well established that when a case is referred to a referee examiner for the purpose of
resolving a conflict under 5 U.S.C. § 8123(a), the opinion of such specialist, if sufficiently well
rationalized and based on a proper factual and medical background, must be given special
weight.5

2

The record contains a number of computer screen entries indicating that specific physicians were bypassed as
the phone number provided did not correspond to the identified physician.
3

5 U.S.C. §§ 8101-8193.

4

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

2

ANALYSIS
The Board remanded the case for referral to a referee examiner to resolve the conflict in
the medical evidence. The initial question presented was whether the diagnosis of carpal tunnel
syndrome was established. If the diagnosis was established, then the referee examiner should
give an opinion as to whether the condition was employment related. In this case, Dr. Head, the
neurologist selected as a referee examiner, opined that the diagnosis of carpal tunnel syndrome
was not established. Dr. Head provided a detailed history and he explained his opinion by noting
the negative results on EMG testing and the lack of clinical findings. He provided an
unequivocal and rationalized opinion that appellant currently did not have carpal tunnel
syndrome and based on the evidence she never had carpal tunnel syndrome.
As noted above, the rationalized opinion of a referee examiner that is based on a
complete background is entitled to special weight. The Board finds that the opinion of Dr. Head
represents the weight of the medical evidence.
The Board notes that in a letter dated July 19, 2006 appellant’s representative argued that
the process of selecting Dr. Head was improper based on the computer screens showing that a
number of physicians were bypassed. There is, however, no probative evidence of error in the
selection process.6 The computer screen information indicated only that there were problems
contacting physicians whose names appeared in the medical directory and, therefore, the
physician was bypassed.
Appellant also raised an argument that Dr. Head was not provided a complete factual
background in the statement of accepted facts. The report of Dr. Head, however, provided a
complete background and discussed appellant’s relevant factual and medical history. There is no
evidence that Dr. Head based his opinion on an incomplete or inaccurate background.
For the above reasons, the Board finds that Dr. Head properly resolved the conflict in the
medical evidence. Based on the weight of the evidence, the Office properly concluded that
appellant had not established her claim.
CONCLUSION
The weight of the medical evidence does not establish that appellant sustained carpal
tunnel syndrome causally related to her federal employment.

6

Under Office procedures, referee examiners are chosen by a strict rotational system using appropriate medical
directories. Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4
(May 2003).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 31 and February 3, 2006 are affirmed.
Issued: July 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

